UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5217


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMAL LAMONT SINCLAIR,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:11-cr-00062-JAB-1)


Submitted:   June 5, 2012                 Decided:   June 18, 2012


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,   North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Randall S. Galyon, Assistant United States Attorney, Alexandra
Ford, Third Year Law Student, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jamal       Lamont     Sinclair       appeals     the    eighty-four-month

sentence imposed following his guilty plea to distribution of

cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2006), and

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2006).                On appeal, Sinclair challenges only

the substantive reasonableness of his sentence, arguing that he

rebutted      the      presumption      of    reasonableness         afforded     to        his

within-Guidelines sentence.               Finding no error, we affirm.

            In        reviewing    the       substantive      reasonableness           of     a

sentence,        we     “take     into       account     the        totality     of         the

circumstances.”          Gall v. United States, 552 U.S. 38, 51 (2007).

If the sentence imposed is within the appropriate Sentencing

Guidelines       range,    we     may   presume     it   is    reasonable.         United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

This presumption may be rebutted by a showing “that the sentence

is unreasonable when measured against the [18 U.S.C.] § 3553(a)

factors.”        United States v. Montes-Pineda, 445 F.3d 375, 379

(4th   Cir.      2006)     (internal       quotation     marks       omitted).          Upon

review,     we        conclude     that      Sinclair       failed     to      rebut        the

presumption of reasonableness afforded to the within Guidelines

sentence.      Thus, the district court did not abuse its discretion

in sentencing Sinclair to eighty-four months’ imprisonment.                                 See

Gall, 552 U.S. at 51 (providing standard of review).

                                              2
           We therefore affirm the district court’s judgment.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                              AFFIRMED




                                    3